Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed in the U.S. on 2/21/2020. Claims 1-20 are pending in the case. Claims 1, 14, and 18 are written in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jemiolo et al. (U.S. Pre-Grant Publication No. 2015/0277727, hereinafter referred to as Jemiolo).

Regarding Claim 1:
Jemiolo teaches a method for managing a data processing flow at an application server, comprising:
hosting, at the application server, a cloud-based collaboration application;
Jemiolo teaches hosting an application in a cloud-based server (Para. [0032] & [0078])).
receiving, from a source device (Publisher Collaboration Engine 118), an instance of the data processing flow for a flow application based at least in part on a first user input to the cloud-based collaboration application, wherein the instance of the data processing flow comprises a sequence of data processes (walkthrough source code or documents);

embedding the flow application in the cloud-based collaboration application based at least in part on receiving the instance of the data processing flow;
Jemiolo teaches “a publisher collaboration engine 118 can be communicably coupled to a user computing device 165 via different network connections, such as the Internet or a direct network link” (Para. [0031]) where “live application trial version 108 and application 166 can take one of a number of forms, running in a browser or as an application” where “application 166 can run as an engagement console on a computer desktop application (Para. [0032])
modifying the instance of the data processing flow based at least in part on a plurality of user inputs to the embedded flow application in the cloud-based collaboration application from a plurality of users; and
Jemiolo teaches modifying a branch of the walkthrough, which starts out as the original author’s work, wherein the modifications are comments and/or proposed changes from co-authors or contributors (Para. [0023]).
transmitting, to the source device, the modified instance of the data processing flow based at least in part on a second user input to the cloud-based collaboration application.
Jemiolo teaches “the authoring tool 205 provides the live system appearance in a workspace, exports new or updated walkthroughs, and provides a user interface 220 for editing text and metadata for walkthrough steps” where “up-to-date walkthrough and step data are available in content store 122 for the user interface 220” (Para. [0037]).

Regarding Claim 2:
Jemiolo further teaches:
receiving the first user input to the cloud-based collaboration application; and
Jemiolo teaches “an authoring tool 205 to load existing walkthroughs......the authoring tool 205 provides the live system appearance in a workspace, exports new or updated walkthroughs, and provides a user interface 220 for editing text and metadata for a walkthrough steps” (Para. [0037]) thereby teaching user input for loading an existing walkthrough to the authoring tool and editing it.
transmitting, to the source device, a request for the instance of the data processing flow based at least in part on receiving the first user input, wherein receiving the instance of the data processing flow is based at least in part on transmitting the request.
Jemiolo teaches “different branches or versions of a publishing author’s original work, such as walkthrough source code or documents are created using publisher collaboration engine 118 and stored in content store 122” (Para. [0029]). Jemiolo further teaches “the publisher collaboration engine 118 creates WYSIWYG outputs or step facsimiles of changes proposed by contributing authors” (Para. [0030]) and “an authoring tool 205 to load existing walkthroughs......the authoring tool 205 provides the live system appearance in a workspace, exports new or updated walkthroughs, and provides a user interface 220 for editing text and metadata for a walkthrough steps” (Para. [0037]) thereby teaching user input for requesting and loading an existing walkthrough to be embedded in the authoring tool.

Regarding Claim 3:
Jemiolo further teaches:
the first user input comprises a request to embed the instance of the data processing flow for the flow application in the cloud-based collaboration application; and
Jemiolo teaches “an authoring tool 205 to load existing walkthroughs......the authoring tool 205 provides the live system appearance in a workspace, exports new or updated walkthroughs, and provides a user interface 220 for editing text and metadata for a walkthrough steps” (Para. [0037]) thereby teaching user input for requesting and loading an existing walkthrough to be embedded in the authoring tool.
the instance of the data processing flow is created at the source device.
Jemiolo teaches “different branches or versions of a publishing author’s original work, such as walkthrough source code or documents are created using publisher collaboration engine 118 and stored in content store 122” (Para. [0029]).

Regarding Claim 4:
Jemiolo further teaches:
receiving a third user input to the cloud-based collaboration application, the third user input comprising a request to create a new instance of a second data processing flow for the flow application; and
Jemiolo teaches “different branches or versions of a publishing author’s original work, such as walkthrough source code or documents are created using publisher collaboration engine 118 and stored in content store 122” (Para. [0029]). Jemiolo further teaches “the publisher collaboration engine 118 creates WYSIWYG outputs or step facsimiles of changes proposed by contributing authors (Para. [0030]).  Therefore, Jemiolo teaches multiple contributing authors that create new instances of stored walkthroughs for editing the current working version and storing the branches or versions.
creating the new instance of the second data processing flow based at least in part on receiving the third user input and embedding the flow application in the cloud-based collaboration application.
Jemiolo teaches “an authoring tool 205 to load existing walkthroughs......the authoring tool 205 provides the live system appearance in a workspace, exports new or updated walkthroughs, and provides a user interface 220 for editing text and metadata for a walkthrough steps” (Para. [0037]) thereby teaching user input for requesting and loading an existing walkthrough to be embedded in the authoring tool. Jemiolo further teaches multiple contributors or co-authors (Abstract) and “a user interface 220 for editing text and metadata for walkthrough steps” (Para. [0037]), thereby teaching creating new instances of existing walkthroughs based on input for contributors or co-authors with a user interface looking to review and suggest modifications to walkthroughs.

Regarding Claim 5:
Jemiolo further teaches:
identifying an update to the data processing flow based at least in part on the plurality of user inputs to the embedded flow application in the cloud-based collaboration application, wherein the instance of the data processing flow is modified based at least in part on the update to the data processing flow.
Jemiolo teaches identifying “changes proposed by the users to a shared live application or to a document such as code, text, or graphics” (Abstract) and “the original author can toggle the walkthrough to include or exclude proposed changes from the branches at an individual step level or an entire walkthrough level” (para. [0024]) thereby teaching the walkthrough instance modified based on proposed changes in the user interface of contributors or co-authors.

Regarding Claim 6:
Jemiolo further teaches:
transmitting, to at least a first user device and a second user device, the modified instance of the data processing flow for display.
Jemiolo teaches “re-publishing so that her co-authors can see the updated work” (Para. [0025]) thereby teaching transmitting modified instances of a walkthrough to co-authors and collaborators for display and viewing by the co-authors and collaborators.

Regarding Claim 7:
Jemiolo further teaches:
transmitting, to at least a first user device and a second user device, a link of the cloud-based collaboration application to access the modified instance of the data processing flow.
Jemiolo teaches “the authoring tool 205 provides the live system appearance in a workspace, exports new or updated walkthroughs, and provides a user interface 220 for editing text and metadata for walkthrough steps (Para. [0037]) and “re-publishing so that her co-authors can see the updated work (Para. [0025]). Jemiolo further teaches selectable links to access modifiable data (Para. [0060])

Regarding Claim 8:
Jemiolo further teaches:
wherein the modified instance of the data processing flow comprises a second sequence of data processes different from the sequence of data processes.
Jemiolo teaches “different branches or versions of a publishing author’s original work, such as walkthrough source code or documents are created using publisher collaboration engine 118 and stored in content store 122” (Para. [0029]). Jemiolo further teaches “the publisher collaboration engine 118 creates WYSIWYG outputs or step facsimiles of changes proposed by contributing authors (Para. [0030]).  Therefore, Jemiolo teaches the modified instance comprising an edited walkthrough different from the original walkthrough to allow for branches or versions of a publishing author’s original work.


Regarding Claim 9:
Jemiolo further teaches:
receiving at least one of the plurality of user inputs to the embedded flow application in the cloud-based collaboration application; and
Jemiolo teaches “the branch of the walkthrough starts with the original author’s work and is then modified with their comments and/or proposed changes” that were made by contributors or co-authors (Para. [0023]). Therefore, Jemiolo teaches receiving and identifying user inputs to a walkthrough by contributors or co-authors which comprise comments and/or proposed changes.
identifying a comment associated with the data processing flow based at least in part on receiving the at least one of the plurality of user inputs.
Jemiolo teaches “the branch of the walkthrough starts with the original author’s work and is then modified with their comments and/or proposed changes” that were made by contributors or co-authors (Para. [0023]). Therefore, Jemiolo teaches receiving and identifying user inputs to a walkthrough by contributors or co-authors which comprise comments and/or proposed changes.

Regarding Claim 10:
Jemiolo further teaches:
wherein the sequence of data processes comprises one or more elements, one or more connectors, one or more resources, one or more values associated with the data processing flow, or a combination thereof.
Jemiolo teaches “a walkthrough is a review in which software design is reviewed by stepping through its operation, such as by a live interactive demonstration” (Para. [0014]) and using a WYSIWYG environment to display content on screen during editing in a form exactly corresponding to its appearance when printed or displayed as a finished product (Para. [0015]).

Regarding Claim 11:
Jemiolo further teaches:
transmitting, to at least a first user device and a second user device, the cloud-based collaboration application for display; and
Jemiolo teaches “re-publishing so that her co-authors can see the updated work” (Para. [0025]) thereby teaching transmitting modified instances of a walkthrough to co-authors and collaborators for display and viewing by the co-authors and collaborators.
receiving the plurality of user inputs from one or more of the first user device and the second user device.
Jemiolo teaches “the publisher collaboration engine 118 creates WYSIWYG outputs or step facsimiles of changes proposed by contributing authors (Para. [0030]) thereby teaching receiving proposed changes by the contributing authors after the contributing authors and collaborators view the current published working version on their devices.

Regarding Claim 12:
*** further teaches:
wherein the plurality of user inputs are associated with the data processing flow,
Jemiolo further teaches “the publisher collaboration engine 118 creates WYSIWYG outputs or step facsimiles of changes proposed by contributing authors (Para. [0030]) thereby teaching the user inputs being associated with the current walkthrough version.
receiving, from the source device, a second instance of a second data processing flow for the flow application based at least in part on a third user input to the cloud-based collaboration application; and
Jemiolo teaches “re-publishing so that her co-authors can see the updated work” (Para. [0025]) thereby teaching transmitting modified instances of a walkthrough to co-authors and collaborators for display and viewing by the co-authors and collaborators. Jemiolo further teaches “the publisher collaboration engine 118 creates WYSIWYG outputs or step facsimiles of changes proposed by contributing authors (Para. [0030]).  Therefore, Jemiolo teaches an iterative process of updating a current working version with inputs, such as comments and proposed changes, by contributing authors, and then modifying the walkthrough to create a new working version that is re-published to the co-authors.
modifying the second instance of the second data processing flow based at least in part on the plurality of user inputs associated with the data processing flow and receiving the second instance of the second data processing flow.
Jemiolo teaches “re-publishing so that her co-authors can see the updated work” (Para. [0025]) thereby teaching transmitting modified instances of a walkthrough to co-authors and collaborators for display and viewing by the co-authors and collaborators. Jemiolo further teaches “the publisher collaboration engine 118 creates WYSIWYG outputs or step facsimiles of changes proposed by contributing authors (Para. [0030]).  Therefore, Jemiolo teaches an iterative process of updating a current working version with inputs, such as comments and proposed changes, by contributing authors, and then modifying the walkthrough to create a new working version that is re-published to the co-authors.
Jemiolo also teaches modifying a branch of the walkthrough, which starts out as the original author’s work, wherein the modifications are comments and/or proposed changes from co-authors or contributors (Para. [0023]).

Regarding Claim 13:
Jemiolo further teaches:
wherein the cloud-based collaboration application comprises a cloud-based document application.
Jemoilo teaches using a WYSIWYG environment which “allows an author to view something very similar to the end result while the document is being created” (Para. [0015]) thereby teaching the collaboration application being a document application for viewing and editing documents.

Regarding Claim 14:
Jemiolo further teaches a method for managing a data processing flow at a source device, comprising:
receiving, from an application server, a request for a first instance of the data processing flow from a flow application hosted at the source device, wherein the first instance of the data processing flow comprises a first sequence of data processes;
Jemiolo teaches “different branches or versions of a publishing author’s original work, such as walkthrough source code or documents are created using publisher collaboration engine 118 and stored in content store 122” (Para. [0029]). Jemiolo further teaches “the publisher collaboration engine 118 creates WYSIWYG outputs or step facsimiles of changes proposed by contributing authors” (Para. [0030]) and “an authoring tool 205 to load existing walkthroughs......the authoring tool 205 provides the live system appearance in a workspace, exports new or updated walkthroughs, and provides a user interface 220 for editing text and metadata for a walkthrough steps” (Para. [0037]) thereby teaching user input for requesting and loading an existing walkthrough to be embedded in the authoring tool.
transmitting, to the application server, the first instance of the data processing flow based at least in part on the request;
Jemiolo teaches “different branches or versions of a publishing author’s original work, such as walkthrough source code or documents are created using publisher collaboration engine 118 and stored in content store 122” (Para. [0029]). Jemiolo further teaches “the publisher collaboration engine 118 creates WYSIWYG outputs or step facsimiles of changes proposed by contributing authors (Para. [0030]).
receiving, from the application server, a second instance of the data processing flow, wherein the second instance of the data processing flow is based at least in part on the first instance of the data processing flow and a plurality of user inputs from a plurality of users, and wherein the second instance of the data processing flow comprises a second sequence of data processes different form the first sequence of data processes; and
Jemiolo teaches “re-publishing so that her co-authors can see the updated work” (Para. [0025]) thereby teaching transmitting modified instances of a walkthrough to co-authors and collaborators for display and viewing by the co-authors and collaborators. Jemiolo further teaches “the publisher collaboration engine 118 creates WYSIWYG outputs or step facsimiles of changes proposed by contributing authors (Para. [0030]).  Therefore, Jemiolo teaches an iterative process of updating a current working version with inputs, such as comments and proposed changes, by contributing authors, and then modifying the walkthrough to create a new working version that is re-published to the co-authors.
updating the data processing flow from the first instance to the second instance in the flow application hosted at the source device based at least in part on receiving the second instance from the application server.
Jemiolo teaches “re-publishing so that her co-authors can see the updated work” (Para. [0025]) thereby teaching transmitting modified instances of a walkthrough to co-authors and collaborators for display and viewing by the co-authors and collaborators. Jemiolo further teaches “the publisher collaboration engine 118 creates WYSIWYG outputs or step facsimiles of changes proposed by contributing authors (Para. [0030]).  Therefore, Jemiolo teaches an iterative process of updating a current working version with inputs, such as comments and proposed changes, by contributing authors, and then modifying the walkthrough to create a new working version that is re-published to the co-authors.

Regarding Claim 15:
Jemiolo further teaches:
receiving, at the source device, an update to the data processing flow based at least in part on a user input to the flow application hosted at the source device; and
Jemiolo teaches “re-publishing so that her co-authors can see the updated work” (Para. [0025]) thereby teaching transmitting modified instances of a walkthrough to co-authors and collaborators for display and viewing by the co-authors and collaborators. Jemiolo further teaches “the publisher collaboration engine 118 creates WYSIWYG outputs or step facsimiles of changes proposed by contributing authors (Para. [0030]).  Therefore, Jemiolo teaches an iterative process of updating a current working version with inputs, such as comments and proposed changes, by contributing authors, and then modifying the walkthrough to create a new working version that is re-published to the co-authors.
updating the data processing flow in the flow application hosted at the source device based at least in part on receiving the update.
Jemiolo teaches “re-publishing so that her co-authors can see the updated work” (Para. [0025]) thereby teaching transmitting modified instances of a walkthrough to co-authors and collaborators for display and viewing by the co-authors and collaborators. Jemiolo further teaches “the publisher collaboration engine 118 creates WYSIWYG outputs or step facsimiles of changes proposed by contributing authors (Para. [0030]).  Therefore, Jemiolo teaches an iterative process of updating a current working version with inputs, such as comments and proposed changes, by contributing authors, and then modifying the walkthrough to create a new working version that is re-published to the co-authors.


Regarding Claim 16:
Jemiolo further teaches:
wherein receiving the second instance of the data processing flow is based at least in part on a user input to a cloud-based collaboration application hosted at the application server.
Jemiolo teaches modifying a branch of the walkthrough, which starts out as the original author’s work, wherein the modifications are comments and/or proposed changes from co-authors or contributors (Para. [0023]). Jemiolo further teaches hosting an application in a cloud-based server (Para. [0032] & [0078])).

Regarding Claim 17:
All of the limitations herein are similar to some or all of the limitations of Claim 13.

Regarding Claim 18:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Jemiolo further teaches:
a processor (Para. [0070]);
memory coupled to the processor (Para. [0070]); and
instructions stored in the memory and executable by the processor (Para. [0073]).

Regarding Claim 19:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 20:
All of the limitations herein are similar to some or all of the limitations of Claim 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martinez (U.S. Pre-Grant Publication No. 2013/0218829) teaches a document management system and method for coordinating synchronized modifications and secure, scalable, multi-level, and controlled access to data content and documents over a computer network between multiple content owners and/or reviewers.
Massand (U.S. Pre-Grant Publication No. 2013/0246901) teaches a system and method for collaborating information over a network where processors may maintain documents in the storage device and publish content links to the documents in a workspace rendered by a collaboration platform.
Richardson et al. (U.S. Pre-Grant Publication No. 2009/0327302) teaches synchronization and collaboration within peer-to-peer and client/server environments where the client systems may participate in peer-to-peer synchronization flows where the synchronization flows represent updates made locally to shared workspaces of the client systems and establish a client/server relationship between the client systems and a server system to participate in client/server synchronization flows.
Rodriguez et al. (U.S. Pre-Grant Publication No. 2018/0367484) teaches embedding an application within a messaging application for interaction and display to user devices participating in the chat conversation.
Roos et al. (U.S. Pre-Grant Publication No. 2016/0259630) teaches a model share server for receiving internal representations of visual model-based applications and converting them into visual representations for display on an external webpage or document to be shared visually with multiple client systems.
Wilde et al. (U.S. Pre-Grant Publication No. 2017/0257406) teaches managing messages and comments about collaboratively edited electronic documents and has associated activity data and comment data, where a type of activity data includes messages among users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        2/26/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154